DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 3, 4, 9, 14, 15, and 18 have been amended, and claim 2 has been canceled in the response filed July 27, 2022.
Claims 1 and 3-18 are pending.
Claims 1 and 3-18 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 35.

Claim Objections
Claim 1 is objected to because of the following informalities:
“an user” in line 11 should read “a user”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1 and 3-16, is directed to a process. Additionally, the terminal, as claimed in claim 17, is directed to a machine. Furthermore, the non-transitory computer readable storage medium, as claimed in claim 18, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of generating a purchase order. Specifically, representative claim 1 recites the abstract idea of: 
receiving a screenshot instruction for a playing page, wherein the playing page shows an item;
acquiring a screenshot picture of the playing page based on the instruction, and displaying an information input page in a first target area of the playing page;
acquiring order information based on the information input page; and
generating a purchase order based on the order information and the picture, wherein the purchase order provides an item purchase for an user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of generating a purchase order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating a purchase order is a sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that can be practically performed with or without a physical aid. In this case, receiving a screenshot instruction for a playing page, wherein the playing page shows an item; acquiring a screenshot picture of the playing page based on the instruction, and displaying an information input page in a first target area of the playing page are types of observation. Additionally, acquiring order information based on the information input page and generating a purchase order based on the order information and the picture, wherein the purchase order provides an item purchase for an user are types of evaluation. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an electronic purchase order, an electronic device, a video stream displayed on the electronic device, the screenshot instruction is triggered by a click operation on a target control on the playing page or a target touch gesture operation, and an item purchase link for an user watching the video stream.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., generating a purchase order) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3-16 do not aid in the eligibility of independent claim 1. For example, claims 3-16 merely further define the abstract limitations of claim 1. 
Furthermore, it is noted that claims 15 and 16 include further additional elements of a real-time video playing page; a non-real-time video playing page; and a server. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 3-16 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and an article of manufacture, claims 17 and 18 remain only broadly and generally defined, with the claimed functionality paralleling that of claim 1. It is noted that claim 17 includes additional elements of a terminal, comprising one or more processors and one or more memories, wherein the one or more memories store at least one instruction, and the instruction is loaded and executed by the one or more processors to implement the steps of the electronic purchase order generation method according to claim 1; and claim 18 includes additional elements of a non-transitory computer readable storage medium, wherein the computer readable storage medium stores at least one instruction, and the instruction is loaded and executed by the processor to implement the steps of the electronic purchase order generation method according to claim 1. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a generic computer as a tool to perform an abstract idea. As such, claims 17 and 18 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gritton et. al. (US 9007396 B2, herein referred to as Gritton), in view of Lu et. al. (US 10469910 B2, herein referred to as Lu), in further view of Kulas (US 20090092374 A1, herein referred to as Kulas).

With respect to claim 1, Gritton discloses:
An electronic purchase order generation method, executed by an electronic device {Gritton, see at least: figs 12-13; [13:49-50] a method for analyzing or searching or buying an object that is part of a media file and it is displayed on a screen; [7:20-22] an image 10 may be displayed on a display of an electronic device. The image may be part of a video, a still picture, etc.}, comprising:
receiving a screenshot instruction for a playing page of a video stream displayed on the electronic device, wherein the playing page shows an item, and the screenshot instruction is triggered by a click operation on a target control on the playing page or a target touch gesture operation {Gritton, see at least: fig 7a; [7:20-22] an image 10 may be displayed on a display of an electronic device. The image may be part of a video, a still picture, etc; [9:61-66] the user simply points the pointing device 38 to a desired object 28, draws a border along the desired object 28, and the TV set or other computing device generates a signal that includes an indicator or data which enables a service provider to determine which part of the screen has been selected by the user; [14:55-57] user interface mechanisms may be employed such as touch pad/screen};
acquiring a screenshot picture of the playing page based on the screenshot instruction {Gritton, see at least: [9:61-66] the TV set or other computing device generates a signal that includes an indicator or data which enables a service provider to determine which part of the screen has been selected by the user; [9:19-21] a pattern matching software may be implemented to analyze the selected object and identify the images in the database that include a selected pattern; [9:30-33] the analysis may be based on the actual pixels of the image}, and 
displaying an information input page in a first target area of the playing page {Gritton, see at least: fig 6, #24, 32; [7:54-61] The graphical user interface in the electronic device may be configured... to automatically associate a predefined box 24 with the selected border 32... Text or other electronic data may be added by the user to the inside the predefined box 24};
acquiring information based on the information input page {Gritton, see at least: [9:4-7] the user may insert in the box 24 a link to one or more desired web sites that, for example, may provide more information about the selected object; [14:30-36] The object information may include... a name of an outlet where to buy from the object, a web address of a site that sells the object}; and
an electronic purchase based on the information and the screenshot picture {Gritton, see at least: [13:53-57] The user has the advantage of pointing the pointing device to the screen of the device that he is watching, circling (partially or totally) a desired object shown on the screen and... buying that object}.
Although disclosing a screenshot method for purchasing items seen on TV, Gritton does not explicitly disclose:
acquiring order information; and
generating an electronic purchase order based on the order information and the picture.
Gritton does disclose the ability to buy the objects seen on the screen (Gritton: [13:53-57]). 
However, Lu teaches:
acquiring order information {Lu, see at least: fig 6; [8:32-38] the first ordering data may be in a XML data format and include... member data of the user of the second electronic device UE2, video information, and name, price, related information, a link of a snapshot, a snapshot time of the first item. Such information would appear on the ordering list of the second electronic device (i.e., shopping cart)}; and
generating an electronic purchase order based on the order information and the picture {Lu, see at least: fig 8, t6; [8:24-26] generate first ordering data according to the first tag data so as to add the first item to an order list (i.e., shopping cart) of the second electronic device UE2; [9:49] the buyer adds a fish to the shopping cart; [9:59] the server 100 determines that the buyer has checked out}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart features of Lu in the TV purchase method of Gritton in order to place orders in a more intuitive and convenient fashion (Lu: [1:42-43]).
Gritton also does not disclose:
wherein the electronic purchase order provides an item purchase link for an user watching the video stream.
Gritton does disclose linking items in the video stream to metadata (Gritton: ), and Lu teaches an electronic purchase order (Lu: [8:24-26]; [9:49]).
However, Kulas teaches:
wherein the electronic purchase order provides an item purchase link for an user watching the video stream {Kulas: [0019] invention allows additional information to be presented in synchronization with playback of a video; [0020] network linking to objects or locations (i.e., "hyper-linking") passes through a central controller so that user behavior (e.g., clicking on a link, visiting a website, making a purchase etc.) can be monitored}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a link to make the object purchase as taught by Kulas in the TV purchase method of Gritton in order to present ads for commercial sponsors in association with the video (Kulas: [0004]). 

Examiner note: 
Claim 1 recites the screenshot instruction is triggered by a click operation on a target control on the playing page or a target touch gesture operation. Under broadest reasonable interpretation, a click operation on a target control on the playing page or a target touch gesture operation could trigger the screenshot operation. However, Examiner is not required to demonstrate each species of invention. Gritton discloses a device that circles an item that is part of an image or video, which can be done using a touchpad or touchscreen. This is interpreted as a target touch gesture operation. A click operation on a target control on the playing page is thus a non-selected feature of the invention, and is not required to be taught by the cited prior art.

With respect to claim 3, Gritton, Lu, and Kulas teach the method of claim 1. Because claim 3 contains further limitations that are dependent on a non-selected feature from claim 1, claim 3 is part of the non-selected features of the invention and is not required to be taught by the cited prior art.

With respect to claim 4, Gritton, Lu, and Kulas teach the method of claim 1. Gritton further discloses:
wherein after acquiring a screenshot picture of the playing page, the method further comprises any of following steps {Gritton, see at least: [6:56-60] a signal is transmitted back from the viewing system… to a service provider, which signal provides information that identifies the portion of the content which was within the boundary drawn on the screen by the user}:
identifying the screenshot picture to obtain item price information contained in the screenshot picture {Gritton, see at least: fig 8; [8:20-23] an analysis of parts of the images may be performed... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814; [14:30-36] The object information may include at least one of object price information}; and
identifying the video stream within a target period of time before occurrence of the screenshot instruction, to obtain the item price information indicated by the video stream {Gritton, see at least: [10:6-11] a frame number 702 associated with the video frame in which the object was circled, a time stamp 704, a center point 706 within the bounded area created by the user's drawing of the boundary line, and optionally one or more other parameters 708 which define the bounded area; [8:20-23] an analysis of parts of the images may be performed... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814; [14:30-36] The object information may include at least one of object price information}.

With respect to claim 10, Gritton, Lu, and Kulas teach the method of claim 4. Gritton further discloses:
wherein the step of displaying an information input page in a first target area of the playing page comprises {Gritton, see at least: [9:4-7] the user may insert in the box 24 a link to one or more desired web sites that, for example, may provide more information about the selected object; [14:30-36] The object information may include at least one of object price information}:
displaying the information input page containing the item price information in the first target area of the playing page {Gritton, see at least: [9:4-7] the user may insert in the box 24 a link to one or more desired web sites that, for example, may provide more information about the selected object; [14:30-36] The object information may include at least one of object price information}.

With respect to claim 12, Gritton, Lu, and Kulas teach the method of claim 1. Gritton further discloses:
wherein the step of acquiring information based on the information input page comprises {Gritton, see at least: [7:54-61] The graphical user interface in the electronic device may be configured... to automatically associate a predefined box 24 with the selected border 32... Text or other electronic data may be added by the user to the inside the predefined box 24; [8:59-61] The metadata information may be inserted in the box 24 either via a computer equipped with a keyboard and connected to the TV}:
detecting an input operation in the information input page, and acquiring the information input during the input operation as the information {Gritton, see at least: [7:54-61] The graphical user interface in the electronic device may be configured... to automatically associate a predefined box 24 with the selected border 32... Text or other electronic data may be added by the user to the inside the predefined box 24; [8:59-61] The metadata information may be inserted in the box 24 either via a computer equipped with a keyboard and connected to the TV}.
Gritton does not disclose:
acquiring order information comprises:
acquiring the information input during the input operation as the order information.
However, Lu teaches:
acquiring order information comprises {Lu, see at least: fig 6}:
acquiring the information input during the input operation as the order information {Lu, see at least: fig 7A; [] the user of the second electronic device UE2 perform is a selecting operation on a tag T of an item H (e.g. by clicking on the tag T or the item H, or by moving a cursor to where the tag T or the item H is located). Assume that a portion of tag information such as a name has been shown on the tag T. When the processor 130 of the server 100 detects the selecting operation performed on the tag T by the second electronic device UE, it would transmit other portion of the tag information of the tag T to the second electronic device UE2}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart features of Lu in the TV purchase method of Gritton in order to place orders in a more intuitive and convenient fashion (Lu: [1:42-43]).

With respect to claim 13, Gritton, Lu, and Kulas teach the method of claim 1. Gritton further discloses:
wherein the screenshot picture is configured to determine a target item from the item list corresponding to the playing page based on the screenshot picture {Gritton, see at least: fig 8, #810, 812, 814; [8:20-23] an analysis of parts of the images may be performed instead of analyzing the entire picture... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814}.

With respect to claim 14, Gritton, Lu, and Kulas teach the method of claim 1. Gritton further discloses:
determining a target item from an item list corresponding to the playing page {Gritton, see at least: fig 8, #810, 812, 814; [8:20-23] an analysis of parts of the images may be performed instead of analyzing the entire picture... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814}.
Gritton does not disclose:
wherein the item price information in the order information is used for determining a target item.
However, Lu teaches:
wherein the item price information in the order information is used for determining a target item {Lu, see at least: [7:17-21] the buyer would see the pet fishes I1-I3 and their tags T1-T3 on an image Img5′ of the composite video stream played at 8 min 32 sec, where tag contents would be names, prices, and related information of the pet fishes I1-I3; [8:32-38] the first ordering data may be in a XML data format and include... price}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart features of Lu in the TV purchase method of Gritton in order to place orders in a more intuitive and convenient fashion (Lu: [1:42-43]).

With respect to claim 15, Gritton, Lu, and Kulas teach the method of claim 1. Gritton further discloses:
wherein the video stream is a live stream or a non-real time video stream {Gritton, see at least: fig 6, #40; [9:48-51] The TV set may be replaced with any electronic device that is capable of displaying any image and the image may be part of a video, TV show, or advertisement that is run on the screen 40}.

Examiner note: 
Claim 15 recites or. Under broadest reasonable interpretation, the playing page could be a live stream or a non-real time video stream. However, Examiner is not required to demonstrate each species of invention. Gritton discloses videos, TV shows, and advertisements, and does not explicitly disclose that they are in real time. A live stream video is thus a non-selected feature of the invention, and is not required to be taught by the cited prior art.

With respect to claim 16, Gritton, Lu, and Kulas teach the method of claim 1. Gritton further discloses:
an electronic purchase based on the information and the screenshot picture {Gritton, see at least: [13:53-57] The user has the advantage of pointing the pointing device to the screen of the device that he is watching, circling (partially or totally) a desired object shown on the screen and... buying that object}, and
sending information to a server {Gritton, see at least: fig 15; [13:27-30] transmitting the border information and the location information to an external server, and a step 1240 of receiving from the external server object information not available in the media file}.
Gritton does not disclose:
wherein after generating an electronic purchase order based on the order information and the picture, the method further comprises:
sending the electronic purchase order to a server.
However, Lu teaches:
wherein after generating an electronic purchase order based on the order information and the picture, the method further comprises {Lu, see at least: fig 8, t6; [8:24-26] generate first ordering data according to the first tag data so as to add the first item to an order list (i.e., shopping cart) of the second electronic device UE2; [9:49] the buyer adds a fish to the shopping cart}:
sending the electronic purchase order to a server {Lu, see at least: fig 1; [9:49] the buyer adds a fish to the shopping cart; [9:59] the server 100 determines that the buyer has checked out}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart features of Lu in the TV purchase method of Gritton in order to place orders in a more intuitive and convenient fashion (Lu: [1:42-43]).

Regarding claims 17 and 18, claim 17 is directed to a terminal, while claim 18 is directed to a non-transitory computer-readable medium. Claims 17-18 recite limitations that are parallel in nature to those addressed above for claim 1, which is directed towards a method. Therefore, claims 17-18 are rejected for the same reasons as set forth above for claim 1. 
It is noted that claim 17 includes additional elements of:
A terminal, comprising one or more processors and one or more memories, wherein the one or more memories store at least one instruction, and the instruction is loaded and executed by the one or more processors to implement the steps of the electronic purchase order generation method according to claim 1.
Gritton discloses:
A terminal, comprising one or more processors and one or more memories, wherein the one or more memories store at least one instruction, and the instruction is loaded and executed by the one or more processors to implement the steps of the electronic purchase order generation method according to claim 1 {Gritton, see at least: fig 15, #1502, 1504, 1506, 1522; [15:32-35] a central processor (CPU) 1502 coupled to a random access memory (RAM) 1504 and to a read-only memory (ROM) 1506. The ROM 1506 may also be other types of storage media to store programs; [15:54-57] A user input interface 1522 is provided, including one or more user interface mechanisms}.
It is noted that claim 18 includes additional elements of:
A non-transitory computer readable storage medium, wherein the computer readable storage medium stores at least one instruction, and the instruction is loaded and executed by the processor to implement the steps of the electronic purchase order generation method according to claim 1.
Gritton discloses:
A non-transitory computer readable storage medium, wherein the computer readable storage medium stores at least one instruction, and the instruction is loaded and executed by the processor to implement the steps of the electronic purchase order generation method according to claim 1 {Gritton, see at least: fig 15, #1502, 1504, 1506; [15:32-35] a central processor (CPU) 1502 coupled to a random access memory (RAM) 1504 and to a read-only memory (ROM) 1506. The ROM 1506 may also be other types of storage media to store programs}.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gritton et. al. (US 9007396 B2, herein referred to as Gritton), in view of Lu et. al. (US 10469910 B2, herein referred to as Lu) and Kulas (US 20090092374 A1, herein referred to as Kulas), in further view of Dhuse et. al. (US 20140067631 A1, herein referred to as Dhuse).

With respect to claim 5, Gritton, Lu, and Kulas teach the method of claim 4. Gritton further discloses:
the step of identifying the screenshot picture to obtain the item price information contained in the screenshot picture {Gritton, see at least: fig 8; [8:20-23] an analysis of parts of the images may be performed... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814; [14:30-36] The object information may include at least one of object price information};
a second target area {Gritton, see at least: fig 6, #32}; and
item price information {Gritton, see at least: [14:30-36] The object information may include at least one of object price information}.
Although disclosing identifying a screenshot picture and obtaining price information, Gritton does not disclose:
wherein the step comprises any of following steps:
performing character recognition on a second target area of the picture, to obtain a number in the second target area, and taking the number as the item price information;
performing character recognition on the picture, to obtain characters contained in the picture, and when the characters contain a target character, taking a number, having a target positional relationship with the target character, in the picture as the item price information; and
performing character recognition on the picture, to obtain characters contained in the picture, and taking a character, with a font conforming to a target font, in the characters as the item price information.
However, Dhuse teaches:
wherein the step comprises any of following steps {Dhuse, see at least: fig 3}:
performing character recognition on a second target area of the picture, to obtain a number in the second target area, and taking the number as the item price information {Dhuse, see at least: [0111] generating a model based on optical recognition of text data derived from the image, wherein the model includes: a plurality of item elements, each item element including an item description and an item price; [0118] the Radon transform may be limited to the top, bottom, left, and right regions in the document image 400 so as to include the edges of a page while excluding the central area of the document};
performing character recognition on the picture, to obtain characters contained in the picture, and when the characters contain a target character, taking a number, having a target positional relationship with the target character, in the picture as the item price information {Dhuse, see at least: [0111] generating a model based on optical recognition of text data derived from the image, wherein the model includes: a plurality of item elements, each item element including an item description and an item price; [0015] a character classifier analyzes each line to recognize groups of character segments as numbers, letters, or other symbols; [0139] Each transition 462 in the line wFST 455 has as its input label 463 a symbol corresponding to the grouping it represents, and an output label 464 equal to the character in the line classification tuple it represents; [0143] a line filter 470 may be a wFST 450 that only accepts input values 463 matching the structure expected of a line segment 420; [0144] prices are expected to have the form equivalent to the regular expression: " \d*\.?\d{2}$"}; and
performing character recognition on the picture, to obtain characters contained in the picture, and taking a character, with a font conforming to a target font, in the characters as the item price information.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included optical character recognition of images taught by Dhuse in the electronic order generation method of Gritton and Lu in order to reduce errors and improve the accuracy of OCR, even when analyzing low-quality images (Dhuse: [0007]).

Examiner note: 
Claim 5 recites wherein the step of identifying the screenshot picture to obtain the item price information contained in the screenshot picture comprises any of following steps. Under broadest reasonable interpretation, performing character recognition could occur on a second target area of the screenshot picture to obtain a number; on the screenshot picture to obtain the characters contained in the screenshot picture that contain a target character, number, or positional relationship; or on the screenshot picture to obtain characters contained in the screenshot picture that contain a target font. However, Examiner is not required to demonstrate each species of invention. Gritton in view of Lu and Dhuse teaches that OCR can be limited to certain areas of a screenshot image and that the OCR can be performed by looking for the pricing information in a certain format. Performing character recognition based on the font is thus a non-selected feature of the invention, and is not required to be taught by the cited prior art.

With respect to claim 6, Gritton, Lu, Kulas, and Dhuse teach the method of claim 5. Gritton discloses:
the screenshot picture {Gritton, see at least: [9:61-66] the user simply points the pointing device 38 to a desired object 28, draws a border along the desired object 28, and the TV set or other computing device generates a signal that includes an indicator or data which enables a service provider to determine which part of the screen has been selected by the user}; and 
item pricing information {Gritton, see at least: [14:30-36] The object information may include at least one of object price information}.
Gritton does not disclose:
wherein the number, having a target positional relationship with the target character, in the picture refers to any type of following numbers:
a number, with a distance between the number and the target character being smaller than a distance threshold, in the picture;
a number, located in a target orientation of the target character and with a distance between the number and the target character being smaller than a distance threshold, in the picture;
and a number, separated from the target character by a target symbol, in the picture.
However, Dhuse teaches:
wherein the number, having a target positional relationship with the target character, in the picture refers to any type of following numbers {Dhuse, see at least: [0015] a character classifier analyzes each line to recognize groups of character segments as numbers, letters, or other symbols; [0139] Each transition 462 in the line wFST 455 has as its input label 463 a symbol corresponding to the grouping it represents, and an output label 464 equal to the character in the line classification tuple it represents; [0143] a line filter 470 may be a wFST 450 that only accepts input values 463 matching the structure expected of a line segment 420; [0144] prices are expected to have the form equivalent to the regular expression: " \d*\.?\d{2}$"}:
a number, with a distance between the number and the target character being smaller than a distance threshold, in the picture {Dhuse, see at least: [0127] If the distance between a foreground pixel and the next rightward foreground pixel in its row is less than a value `f` times the pixel's connected component height, then the two pixels are connected by marking the pixels between them as part of the foreground 401};
a number, located in a target orientation of the target character and with a distance between the number and the target character being smaller than a distance threshold, in the picture {Dhuse, see at least: [0144] prices are expected to have the form equivalent to the regular expression: " \d*\.?\d{2}$"; [0127] If the distance between a foreground pixel and the next rightward foreground pixel in its row is less than a value `f` times the pixel's connected component height, then the two pixels are connected by marking the pixels between them as part of the foreground 401};
and a number, separated from the target character by a target symbol, in the picture.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included measuring pixel distance to determine a price in an image as taught by Dhuse in the electronic purchase order method of Gritton and Lu in order to reduce errors and improve the accuracy of OCR, even when analyzing low-quality images (Dhuse: [0007]).

Examiner note: 
Claim 6 recites wherein the number, having a target positional relationship with the target character, in the screenshot picture refers to any type of following numbers. Under broadest reasonable interpretation, the number having a target positional relationship with the target character could be a number, with a distance between the number and the target character being smaller than a distance threshold, in the screenshot picture; a number, located in a target orientation of the target character and with a distance between the number and the target character being smaller than a distance threshold, in the screenshot picture; or a number, separated from the target character by a target symbol, in the screenshot picture. However, Examiner is not required to demonstrate each species of invention. Gritton in view of Lu and Dhuse teaches that the target positional relationship can be based on a format of the price and the number of pixels between identified characters. A number separated from the target character by a target symbol is thus a non-selected feature of the invention, and is not required to be taught by the cited prior art.

With respect to claim 7, Gritton, Lu, Kulas, and Dhuse teach the method of claim 5. Gritton further discloses:
wherein a second target area of the screenshot picture, to obtain a number and taking the number as the item price information, the method further comprises any of the following steps {Gritton, see at least: fig 8; [8:20-23] an analysis of parts of the images may be performed... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814; [14:30-36] The object information may include at least one of object price information}:
taking a preset area in the screenshot picture as a second target area {Gritton, see at least: [7:50-53] the system can associate a predefined geometric shape (e.g., ellipse, circle, square, rectangle, etc.) to the action of drawing a line around the selected object};
when detecting that the screenshot picture contains closed lines of a target shape, determining an area framed by the closed lines as the second target area {Gritton, see at least: [7:50-53] the system can associate a predefined geometric shape (e.g., ellipse, circle, square, rectangle, etc.) to the action of drawing a line around the selected object; [13:20-27] a step 1210 of generating a border around the circled object, the border corresponding to a movement of the pointing device around the object, a step 1220 of collecting border information and location information, wherein the border information identifies a location of the border relative to the object and the location information identifies a location of an image in the media file displayed on the screen and including the object}; and
when detecting that the screenshot picture contains a target marker, determining an area corresponding to the target marker as the second target area {Gritton, see at least: [9:67; 10:1-9] the indicator may include at least one of a frame indicator, program indicator, time indicator and information regarding the position of the boundary relative to the image 10... The television, set-top box, computer or the like may, for example, transmit a signal or data packet 700 such as that shown in FIG. 7(b) which includes a frame number 702 associated with the video frame in which the object was circled, a time stamp 704, a center point 706 within the bounded area created by the user's drawing of the boundary line}.
Gritton does not disclose:
before performing character recognition on a second target area of the picture, to obtain a number in the second target area, and taking the number as the item price information, the method comprises any of the following steps:
taking a preset area; and 
detecting.
However, Dhuse teaches:
before performing character recognition on a second target area of the picture, to obtain a number in the second target area, and taking the number as the item price information, the method comprises any of the following steps {Dhuse, see at least: [0111] generating a model based on optical recognition of text data derived from the image, wherein the model includes: a plurality of item elements, each item element including an item description and an item price; [0118] the Radon transform may be limited to the top, bottom, left, and right regions in the document image 400 so as to include the edges of a page while excluding the central area of the document}:
taking a preset area {Dhuse, see at least: [0118] the Radon transform may be limited to the top, bottom, left, and right regions in the document image 400}; and 
detecting {Dhuse, see at least: [0118] The document image 400 may be corrected by analyzing the document image 400 to determine its skew, and then applying a rectifying projection to the image}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included measuring pixel distance to determine a price in an image as taught by Dhuse in the electronic purchase order method of Gritton and Lu in order to reduce errors and improve the accuracy of OCR, even when analyzing low-quality images (Dhuse: [0007]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gritton et. al. (US 9007396 B2, herein referred to as Gritton), in view of Lu et. al. (US 10469910 B2, herein referred to as Lu) and Kulas (US 20090092374 A1, herein referred to as Kulas), in further view of Zimmerman et. al. (US 20140143092 A1, herein referred to as Zimmerman).

With respect to claim 8, Gritton, Lu, and Kulas teach the method of claim 4. Gritton further  discloses:
the step of identifying a video stream within the target period of time before the occurrence of the screenshot instruction, to obtain the item price information indicated by the video stream comprises {Gritton, see at least: [10:6-11] a frame number 702 associated with the video frame in which the object was circled, a time stamp 704, a center point 706 within the bounded area created by the user's drawing of the boundary line; [8:20-23] an analysis of parts of the images may be performed... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814; [14:30-36] The object information may include… object price information}:
using the video stream to obtain the item price information {Gritton, see at least: [8:20-23] an analysis of parts of the images may be performed... the selected object may be retrieved from the database based on the description of the object placed in the metadata holder; [11:50-52] searches in step 812 the existent database created in step 810 and... provides the appropriate information to the user in step 814; [14:30-36] The object information may include at least one of object price information}.
Gritton does not disclose
wherein the step comprises:
performing speech recognition on speech data in the video.
However, Zimmerman teaches:
wherein the step comprises {Zimmerman, see at least: [0028] At 100, a data signal including image data, voice data and/or keypad input data is captured. The data signal may for example include… a moving image such as a sequence of video frames or video data}:
performing speech recognition on speech data in the video {Zimmerman, see at least: [0042] The analyzing of the captured data signal may be performed by any method of signal processing, e.g. adapted for image data processing and/or voice data processing. These methods may include… speech recognition}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included speech recognition as taught by Zimmerman in the electronic purchase order method of Gritton and Lu in order to determine product pricing with a high accuracy and reliability (Zimmerman: [0006]).

With respect to claim 9, Gritton, Lu, Kulas, and Zimmerman teach the method of claim 8. Gritton does not disclose:
wherein the step of performing speech recognition on speech data in the video stream, to obtain the item price information comprises any of following steps:
performing speech recognition on the speech data, and taking a number obtained from recognition as the item price information; 
performing speech recognition on the speech data to obtain speech information, and taking a number appearing after the target information in the speech information as the item price information; and
performing speech recognition on the speech data, and taking a number group, with a repetition time being greater than a target number, in the characters obtained from recognition as the item price information.
However, Zimmerman teaches:
wherein the step of performing speech recognition on speech data in the video stream, to obtain the item price information comprises any of following steps {Zimmerman, see at least: [0042] The analyzing of the captured data signal may be performed by any method of signal processing, e.g… voice data processing; [0043] The analysis of the captured data signal may be performed at the device. This allows an instantaneous determination of the piece of product price information}:
performing speech recognition on the speech data, and taking a number obtained from recognition as the item price information {Zimmerman, see at least: [0041] a piece of product price information is determined... This information is determined by analyzing the captured data signal; [0042] The analyzing of the captured data signal may be performed by any method of signal processing… speech recognition; [0030] The captured data signal includes information related to a price of a product... This information may be included e.g… as a part of the captured voice data}; 
performing speech recognition on the speech data to obtain speech information, and taking a number appearing after the target information in the speech information as the item price information; and
performing speech recognition on the speech data, and taking a number group, with a repetition time being greater than a target number, in the characters obtained from recognition as the item price information.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included speech recognition as taught by Zimmerman in the electronic purchase order method of Gritton and Lu in order to determine product pricing with a high accuracy and reliability (Zimmerman: [0006]).

Examiner note: 
Claim 9 recites wherein the step of performing speech recognition on speech data in the video stream, to obtain the item price information comprises any of following steps. Under broadest reasonable interpretation, performing speech recognition on the speech data could be achieved by taking a number obtained from the recognition as item price information; taking a number appearing after the target information in the speech information as the item price information; or taking a number group with a repetition time being greater than a target number, in the characters obtained from recognition as the item price information. However, Examiner is not required to demonstrate each species of invention. Gritton, in view of Lu and Zimmerman, teach obtaining pricing information by using speech recognition on a video. Performing speech recognition by taking a number appearing after a target object or a number group having a higher repetition time greater than a target number are thus non-selected features of the invention, and are not required to be taught by the cited prior art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gritton et. al. (US 9007396 B2, herein referred to as Gritton), in view of Lu et. al. (US 10469910 B2, herein referred to as Lu) and Kulas (US 20090092374 A1, herein referred to as Kulas), in further view of Taylor et. al. (US 20160381427 A1, herein referred to as Taylor).

With respect to claim 11, Gritton, Lu, and Kulas teach the method of claim 10. Gritton further discloses:
wherein the item price information displayed in the information input page {Gritton, see at least: [7:54-61] The graphical user interface in the electronic device may be configured... to automatically associate a predefined box 24 with the selected border 32... Text or other electronic data may be added by the user to the inside the predefined box 24; [14:30-36] The object information may include at least one of object price information}, and
the information displayed in the information input page is modifiable information {Gritton, see at least: [8:59-67; 9:1] The metadata information may be inserted in the box 24 either via a computer equipped with a keyboard and connected to the TV set… the user simply points the pointing device to the desired letters and numbers and by simply pressing a button when a cursor, corresponding to the pointing device, is over the desired letter, selects the desired letter or number}.
Gritton does not explicitly disclose:
wherein the item price information is modifiable information.
However, Taylor teaches:
wherein the item price information is modifiable information {Taylor, see at least: fig 1A, #112; [0017] the shopping interface 112 may include a time limit for current offers}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included changing the price of an item based on a current offer in the electronic purchasing method of Gritton and Lu in order to manage an interactive shopping experience in conjunction with live video streams that discuss items offered for order (Taylor: [0011]).


Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s amendments in regards to the signal per se rejection render that rejection moot. The signal per se rejection is therefore withdrawn. 
However, Applicant’s arguments in regards to the rejection under the 2019 PEG have been considered but are not persuasive. In view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.	

With respect to page 8 of the Remarks, Applicant argues that the claims are not directed to an abstract idea because “the steps of claim 1 are limited to be executed by an electronic device.” However, Examiner respectfully disagrees.
As explained in the MPEP at § 2106.04(a), key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. As the courts determined in Gottschalk, claims can recite a mental process even if they are claimed as being performed on a computer. Gottschalk v. Benson, 409 U.S. 63 (1972).
In this case, claim 1 recites certain methods of organizing human activity because the claim recites generating a purchase order, which is a sales activity. “Sales activities” is a broad term that encompasses activities that are related to sales, which includes any steps taken to move customers through a sales process. The claims also recite mental processes because the claims recite observations, judgements, and evaluations. While the claims do recite additional elements such as an electronic purchase order, an electronic device, a video stream displayed on the electronic device, the screenshot instruction is triggered by a click operation on a target control on the playing page or a target touch gesture operation, and an item purchase link for an user watching the video stream, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.

With respect to pages 8-9 of the Remarks, Applicant argues “the steps are technological means for solving the technical problem” by “efficiently generat[ing] the purchase order during the display of the video stream.” However, Examiner respectfully disagrees.
The MPEP at §2106.04(d)(1) provides guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The MPEP further states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003]-[0004] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as the workload of the broadcast host (i.e., person). Although the claims include computer technology such as an electronic purchase order, an electronic device, a video stream displayed on the electronic device, the screenshot instruction is triggered by a click operation on a target control on the playing page or a target touch gesture operation, and an item purchase link for an user watching the video stream, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. 
Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of generating purchase orders more efficiently. The claimed process, while arguably resulting in improved generation of purchase orders, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing generic processor and/or computer components to improve generating purchase orders, e.g. commercial process. As such, the claims do not recite specific technological improvements. 

With respect to page 10 of the Remarks, Applicant argues “the claimed method satisfies 101 Analysis step 2B” because “claim 1 has specific steps that are used to provide an inventive concept of application of electronic purchase order generation during video stream display and as a result improve the field of video stream display technology.” However, Examiner respectfully disagrees.
The MPEP at § 2106.05 states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014).
In the instant case, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of an electronic purchase order, an electronic device, a video stream displayed on the electronic device, the screenshot instruction is triggered by a click operation on a target control on the playing page or a target touch gesture operation, and an item purchase link for an user watching the video stream does no more than instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 12-13 of the Remarks, Applicant argues that Gritton does not disclose a touch gesture operation because “the circling operation is from the pointing device in communication with the display in Gritton, which is not the touch gesture operation in claim 1.” However, Examiner respectfully disagrees.
Gritton discloses that a pointing device can make a circling operation while in communication with a display (Gritton: [9:61-66]). The pointing device can be a touchpad or touch screen, meaning that the pointing device can make a circling operation using the touchpad or touch screen, thus disclosing a touch gesture operation (Gritton: [14:55-57]). Therefore, Gritton does disclose a touch gesture operation, and the rejection is maintained in this aspect.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Szymczyk et. al. (US 20160063592 A1) was used to understand other methods for making purchases using screen capture technology, specifically for purchasing garments and accessories.
Greenberg (2015 NPL) was used to understand how YouTube allows users to make purchases of items they see in a creator’s video.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625